DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.


Status of Claims
Claims 1, 6-8, 13-15, and 20 remain pending, and are allowed.
Claims 2-5, 9-12, and 16-19 have been cancelled.
Claims 21-32 have been added, and are allowed.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Title
The title has been amended to read, as follows, such that it is descriptive of the invention claimed (MPEP 606.01).

EXPLORATION FOR INTERACTIVE RECOMMENDATION SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT










Response to Arguments
Applicant’s arguments filed on 11/1/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, and are persuasive. The amendments have integrated the functional relationships of the components of the neural network into a practical application and significantly more than the abstract idea.

Applicant’s arguments filed on 11/1/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant’s amendments have overcome the prior art.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious, the features of the Applicant’s invention. 

The most pertinent prior art made of record include Snyder (US 20190130285 A1), Wu (US 20190034994 A1), Le Grand (US 20170193368 A1), and PTO-892 Reference U.

Snyder discloses a system for an iterative method of determine a result set to present to an item consumer. An initial result set is shown, and the system collects 

Wu discloses a system for filter sets of product listings based on product-listing embeddings to rank the products by a likelihood of user interaction. A point in an embedded space is created based on combined vector representation of demographic information and interaction information, and items within a threshold distance from the point are selected. However, Wu does not disclose using various machine learning models to output an intermediate result that is input into a state tracker to output the encoded point.

Le Grand discloses a system for using various neural networks in order to determine various information, such as product recommendations. Various individual neural networks  generate intermediate results that are communicated to the other processors running various neural networks to compute various parts of the output matrix. However, Le Grand does not disclose where the intermediate results are sent to a state tracker that outputs an encoded point within a multi-dimensional space.



In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art, because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/T.J.K./Examiner, Art Unit 3625 

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625